PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wells et al.
Application No. 16/927,750
Filed: 13 Jul 2020
For: SYSTEMS FOR CRANKCASE VENTILATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RESPONSE TO DECISION ON PETITION UNDER 37 CFR 1.55(c) filed January 10, 2022, which is treated as a (a) petition under 37 CFR 1.55(c), to restore the right of priority to prior British Application No. 1909296.4, filed June 28, 2019, and (b) a petition under 37 CFR 1.55(e), to accept an unintentionally delayed claim for priority to the above-identified foreign application, as set forth in the corrected ADS filed October 15, 2021. 

The petitions are GRANTED.

Petition Under 37 CFR 1.55(c)

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date on which the foreign application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and



On October 15, 2021, a properly marked ADS was received which identifies the foreign application for which priority is claimed by application number, country and filing date. The required petition fee of $2,100.00 has been charged to counsel’s deposit account.  Lastly, a proper statement of unintentional delay was filed October 15, 2021. 

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is restored and the claim for priority is accepted as being unintentionally delayed.

Petition Under 37 CFR 1.55(e)

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

The petition fee as set forth in 37 CFR 1.17(m);

A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;

A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

The nonprovisional application must be filed within twelve months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application See MPEP 213.03. This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within two months of this period. See id.

Applicant submitted:  (1) a corrected ADS identifying the foreign application by application number, country, and filing date with appropriate markings on October 15, 2021; (2) authorization to charge the required petition fee; and (3) an acceptable statement of unintentional delay. A certified copy of the foreign application to which the present application claims priority. was retrieved on November 17, 2021

Additionally, applicant has filed a grantable petition to restore the right of priority under 37 CFR 1.55(c).

As applicant has satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.  	

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.
	
The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR 1.55(c) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, all other requirements under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b), and 37 CFR 1.55(a)(1) must be met.  Similarly, the fact that the corrected Filing Receipt accompanying this decision on petition includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed application noted thereon.  Accordingly, the examiner will, in due course, consider this benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

As applicant has satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.  	


This application is being referred to Technology Center AU 3747 for examination in due course and for consideration by the examiner of record of the foreign priority claim under 35 U.S.C. 119(a)-(d).

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
    

ATTACHMENT: Corrected Filing Receipt